Citation Nr: 0842068	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana that denied the benefit sought on 
appeal.  The veteran, who had active service from March 1986 
to June 1986, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran's representative has requested that the 
veteran be afforded another VA examination, and under the 
facts and circumstances of this case, the Board agrees that 
an additional examination is necessary.

The Board acknowledges that in evaluating service-connected 
hearing loss disability ratings are derived from a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA 
regulations also require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85.  More recently however, the Court of 
Appeals for Veterans Claims (Court) held that "in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  This ruling was 
then reinforced in VBA Fast Letter 08-33, which reinstated 
"the requirement for the audiologist to comment on the 
effects of the condition on occupational functioning and 
daily activities."  VBA Fast Letter 08-33 (October 10, 
2008).  

The veteran's VA examination was provided in January 2005, 
prior to the Martinak decision.  Therefore, the audiology 
examination did not comply with the new requirements.  The 
veteran's representative raised this matter in the Informal 
Hearing Presentation, requesting a remand in order for the VA 
to provide another examination that would comply with the new 
standards.  As such, the January 2005 VA examination would 
appear to be less than complete, thus indicating the need for 
an additional VA examination.

In addition, the Board observes that it does not appear that 
the veteran was provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent guidance in the cases of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) in connection with 
his current claim.  In light of this matter being remanded 
for further development, the RO should also ensure compliance 
with all notice requirements.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent 
guidance in the cases of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) in connection with his current 
claim.  

2.  The veteran should be afforded an 
audiological examination to determine the 
severity of his right ear hearing loss.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's right ear hearing loss in 
detail and to comment on the effects of 
the right ear hearing loss on 
occupational functioning and daily 
activities.  A clear rationale for any 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file itself, must be made 
available to the examiner for review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




